Case 1:20-cv-10701-DPW Document 83 Filed 05/06/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

)

MICHAEL MCCARTHY, et. al. ) CIVIL ACTION NO.
) 1:20-cv-10701-DPW
Plaintiffs, )
~against- )
CHARLES D. BAKER, et. al., ) SUPPLEMENTAL
) DECLARATION OF WILLIAM
Defendants. ) R. BIEWENGA
)
)
)

 

I, William R. Biewenga, hereby declare and state the following:

On April 3, 2020 I contacted Cape Gun Works, a licensed firearms dealer, because I wanted to
try a variety of weapons and get a relatively unbiased opinion from someone who has dealt with
a wide variety of firearms.

I have (rather dated) experience with an M-16 but none with the specific weapons models I was
interested in. I wanted to have some range time with the weapon and an instructor and I was
aware that Cape Gun Works offers that service.

I would not trust the opinion of a private seller I found on the internet and I would not be able to
try different weapons under the supervision of an instructor if [ was shopping on the internet.

[ am unfamiliar with the laws surrounding the sale of firearms by persons who are not firearms
dealers. I do not know whether it is lawful to purchase a firearm from an unlicensed person,
whether you can buy a firearm from out-of-state and legally transport it across state lines and I
don’t know how to register a firearm. I shouldn’t need to hire an attorney at my own expense to
get advice on how to legally purchase a firearm from a private person.

I declare under the penalty of perjury that the foregoing is true and correct.

Executed this & th day of May, 2020.

pitt”

William R. Biewenga
